Citation Nr: 1819395	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-08 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to April 1972, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.    

In light of other psychiatric diagnoses of record, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2006 rating decision, the RO denied entitlement to service connection for PTSD.  

2. The evidence received since the January 2006 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim of entitlement to service connection for PTSD.






CONCLUSION OF LAW

New and material evidence has been received and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).	


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 2006 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not appeal that decision.  

The evidence that has been received since the January 2006 rating decision includes a January 2015 lay statement and a January 2018 Informal Hearing Presentation (IHP) describing the Veteran's in-service stressors.  

The Board finds that the additional evidence is new and material as it has not been previously considered by VA and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  Therefore, reopening of the claim is warranted.  


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for PTSD is granted. 


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  The Veteran has contended that he has PTSD that is related to combat service in the Republic of Vietnam.  

In a January 2015 statement, the Veteran related that he was an infantryman with the 196 American Division, from April 1971 to April 1972.  The Veteran's DD Form 214 reflects that he was awarded the Combat Infantry Badge.  Additionally, in a January 2018 IHP, the Veteran's representative reported that the Veteran found dead and injured soldiers during service.  The Board finds that the Veteran's reported stressors are consistent with the circumstances of his combat service and, thus the in-service stressor is conceded.  38 U.S.C. § 1154(b)(2012).

The Veteran was afforded a VA examination in December 2012 for PTSD.  However, the findings have not been associated with the record.  In light of the Veteran's reported in-service stressor, conceded above, and VA treatment records showing that the Veteran has sought treatment for PTSD, the Board finds that the Veteran should be afforded an additional VA examination to determine the nature and etiology of any currently present PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran has been diagnosed with depression and possible anxiety disorder.  The Board notes that the Veteran has not yet been scheduled for a VA examination to determine the nature and etiology of his other psychiatric diagnoses of record.  Therefore, the Board finds that the Veteran should be afforded an opportunity to appear for a VA examination in connection with his claim.    

The Board notes that the December 2012 VA examination report and any current treatment records should be identified and obtained before a decision is made with regard to the issue on appeal.    

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records, including the December 2012 VA examination report, and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by a psychiatrist or psychologist with sufficient expertise to determine the nature and etiology of any currently present psychiatric disability, to include PTSD.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should first identify all psychiatric disabilities present during the pendency of the claim, or proximate thereto.  

Then, for each psychiatric disability identified other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the psychiatric disability, to specifically include PTSD, had its onset during active service, or is otherwise etiologically related to the Veteran's active service, including as a result of his reported in-service stressors while serving in the Republic of Vietnam.  The examiner should presume that the Veteran as a reliable historian with regard to his fear of hostile military activity and other experiences while serving in the Republic of Vietnam.  

The rationale for all opinions expressed must be provided.  

3. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.

4. Then, readjudicate the remaining claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


